Citation Nr: 1548886	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected tinea pedis.  

2.  Entitlement to an earlier effective date of July 14, 2005 for the grant of service connection for radiculopathy and weakness in the left lower extremity to include the left hip, associated with degenerative disc disease of the lumbar spine.  

3.  Entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring convalescence.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

These matters come before the Board of Veterans' Appeal (Board) on appeal from  the rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A June 2007 rating decision denied entitlement to an earlier effective date for service connection of radiculopathy and weakness in the left lower extremity to include the left hip.  

In an August 2007 decision, the Board, in pertinent part, granted service connection for tinea pedis.  In a March 2008 rating decision, the RO implemented the Board's August 2007 award of service connection for tinea pedis and assigned a noncompensable rating effective March 27, 2007.  
 
In a May 2013, the Board remanded the claim for an initial compensable rating for tinea pedis from March 27, 2002 for further development.  As discussed below, updated VA treatment records from the Jackson VAMC have been successfully obtained.  See Stegall v. West, 11 Vet. App. 269, 271 (1998).  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to a temporary total evaluation based on treatment for a service-connected disability requiring convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's tinea pedis is manifested by itching and scaling of the skin and is treated with topical creams and powders, involves less than five percent of the entire body or of exposed areas affected, and does not require systemic therapy.

2.  The Veteran initially filed an informal claim for a bilateral hip condition secondary to low back disability on July 14, 2005.  

  
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7813, 7806 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, an effective date of July 14, 2005, but no earlier, is warranted for the award of service connection radiculopathy and weakness in the left lower extremity to include the left hip, associated with degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's underlying service connection claim, a June 2004 and December 2004 letters that advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, the March 2008 rating decision implemented the August 2007 Board decision that granted service connection for tinea pedis and assigned an initial noncompensable rating, effective March 27, 2002.  The Veteran subsequently appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for tinea pedis was granted and an initial rating assigned in the March 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board observes that a claim for an earlier effective date for an award of service connection is also a "downstream issue," flowing from the original award.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

In this case, the Veteran's claims for service connection for radiculopathy and weakness in the left lower extremity to include the left hip (claimed as left hip condition), associated with degenerative disc disease of the lumbar spine was granted and an effective date was assigned in the September 2006 rating decision on appeal.  Therefore, as the Veteran has appealed the effective date assigned for the awards of service connection, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman, supra; Dunlap, supra.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.            38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran's service treatment records, post-service VA treatment records, and lay statements in support of his claim have been associated with the record.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

In conjunction with his claim on appeal, the Veteran was afforded VA examinations in March 2009 and June 2010.  Neither the Veteran nor his representative has alleged that either examination is inadequate for rating purposes.  Moreover, the Board finds that such examinations are adequate in order to evaluate the Veteran's service-connected tinea pedis as they included an interview with the Veteran, a review of VA treatment records, and a full physical examination, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In this regard, while the VA examiners did not review the claims file, the Board finds that such does not invalidate the examinations as the current level of severity is presently at issue and the examiners not only conducted an examination of the Veteran, but they also conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Furthermore, the VA examiners did consider the Veteran's report of treatment to include topical creams and foot powders, such does not show a different or increased symptomatology other than that reflected at the March 2009 or June 2010 VA examination.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Initial Rating for Tinea Pedis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

After considering the evidence of record in a light most favorable to the Veteran, for the reasons stated below, the Board finds that an initial compensable rating for tinea pedis is not warranted.  

The Veteran's service-connected tinea pedis is rated under Diagnostic Code 7813 at a noncompensable level (zero percent rating).  38 C.F.R. § 4.118, Diagnostic Code 7813.  In this regard, as will be discussed further below, such diagnostic code provides that dermatophytosis, which includes ringworm of the feet, i.e., tinea pedis, is to be rated based on the predominant disability and the RO determined that the Veteran's tinea pedis was most appropriately rated as analogous to dermatitis or eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.20. 

Specifically, 38 C.F.R. § 4.118, Diagnostic Code 7813 states that dermatophytosis is to be rated as disfigurement of the head, face, or neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2014).  Here, the clinical record reflects that the Veteran's tinea pedis of the bilateral feet is most appropriately evaluated as dermatitis under Diagnostic Code 7806 as there is no evidence or allegation that the disability involves any area on the body other than the feet, or that there are resulting scars.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a noncompensable rating is warranted when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.

At a March 2009 VA examination, the Veteran reported developing foot fungus in service.  He also reports using a foot powder daily with good results.  A physical examination of the feet revealed no scaling or inflammation.  His toe nails are neatly trimmed without discoloration.  There is no evidence of active disease between the toes.  There is no scarring or disfigurement.  The examiner concludes that there is no pain on examination.  The examiner provides a finding of 0 percent of the exposure area and 0 percent of the entire body affected.  

In June 2010, the Veteran underwent a second skin examination, at which time he reports that his feet has gotten better since he stopped working.  The Veteran reports that in the past 12 months, he has been treated with cream and powder of unknown names.  A physical examination revealed that some fine scaling at the heel and slight onycholysis and discoloration of the exposed great toenail.  The examiner states that the scaling is "very slight."  The examiner provides a finding of 1 percent of his total body area is affected, specifically two great toenails and 0 percent of his exposed skin area.  The examiner provides a diagnosis of tinea pedis unguim.  

On review of the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected tinea pedis is productive of criteria warranting a compensable rating.  In this regard, while the Veteran have competently and credibly described symptoms such as itching, and scaling of the skin, the evidence does not show that there is involvement of at least five percent of the entire body or that any exposed areas are affected.  

Furthermore, the Veteran's treatment in the past 12 months has not included intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs and the clinical records on file do not reflect that intermittent systemic therapy is required.  The Veteran has only reported, and the record only reflects, a use of topical medications to treat tinea pedis of the bilateral feet.  Such treatment does not qualify as "systemic therapy" because systemic therapy involves treatment via oral or intramuscular delivery.  In this regard, 'systemic' is defined as pertaining to or affecting the body as a whole, and 'therapy' is defined as the treatment of disease.  Dorland's Illustrated Medical Dictionary (30th ed. 2003), pgs. 1848, 1896.  In light of such definitions, it is clear that systemic therapy requires the use of medications, in this case such must either be corticosteroids or immunosuppressive drugs that treat the body as a whole.  The Veteran's medications are topical in nature only and is used solely to treat his feet.  Therefore, the Board finds that such does not qualify as systemic therapy and a compensable rating is not warranted on this basis.

Additionally, in reaching this determination, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected skin disability and notes that such lay testimony is competent to describe certain symptoms associated with this disability, to include the aforementioned itching and  scaling of the skin.  Furthermore, the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his tinea pedis.  As such, while the Board accepts the Veteran's testimony with regard to the matters they are competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his service-connected tinea pedis.   

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected tinea pedis; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  See Fenderson, supra.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tinea pedis with the established criteria found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his tinea pedis, i.e., itching and scaling skin, as well as size of the body and exposed areas affected and the types of treatment.  There are no additional symptoms of his tinea pedis that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, as noted during the March 2009 and June 2010 examinations, the Veteran's skin condition does not impact his ability to work and he has not alleged, and the evidence does not otherwise show, that his tinea pedis renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

Therefore, the Board finds that an initial compensable rating for tinea pedis is not warranted.  In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Earlier Effective Date for Radiculopathy

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

An exception to this rule applies if an application for benefits is received within one year from the date of a Veteran's discharge or release from active service, and an award is made on the basis of that application.  In that situation, the effective date of the award may be made retroactive to "the day following the date of discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1).  See 38 C.F.R. § 3.400(b)(2) (to the same effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the [V]eteran's separation").

In the present case, the Board finds that the evidence supports the assignment of an earlier effective date of July 14, 2005 for the awards of service connection for radiculopathy and weakness in the left lower extremity to include the left hip, associated with degenerative disc disease of the lumbar spine.  On that date, VA received the Veteran's informal claim for a bilateral hip condition secondary to low back disability.  A rating decision in October 2005 denied the claim of entitlement to service connection for a bilateral hip condition.  However, in a May 2006 VA examination for the purpose of determining the current nature and severity of the Veteran's service-connected low back disability, the VA examiner provided findings of left hip radiculopathy secondary to the Veteran's lumbar disability.  As such, a September 2006 rating decision granted service connection for radiculopathy and weakness in the left lower extremity to include the left hip, associated with degenerative disc disease of the lumbar spine with an effective date of April 11, 2008- the date of receipt for the Veteran's claim of an increased rating for his lumbar disability.  However, because July 2005 informal claim also makes clear reference to his bilateral hip condition secondary to his low back, and the claim remained open and pending when the AOJ entered its September 2006 rating decision granting the claim, the Board finds that an effective date of July 14, 2005 is warranted for the awards of service connection for radiculopathy and weakness in the left lower extremity to include the left hip, associated with degenerative disc disease of the lumbar spine.

However, no earlier date can be assigned.  Simply put, informal claim received on July 14, 2005 is the earliest communication or action of record that in any way can be construed to reflect an intent on the part of the Veteran to file a claim for compensation for a bilateral hip condition secondary to low back disability.  The claim was not received within one year of the Veteran's discharge from active duty in August 1968, so as to permit the assignment of an effective date retroactive to the date of that discharge.  As such, an effective date prior to July 14, 2005 cannot be assigned.


ORDER

An initial compensable rating for tinea pedis is denied.

An effective date of July 14, 2005, but no earlier, is warranted for the award of service connection for radiculopathy and weakness in the left lower extremity to include the left hip, associated with degenerative disc disease of the lumbar spine, subject to applicable law and regulations governing the award of monetary benefits.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The record reflects that in March 2010 rating decision, the RO denied a temporary total evaluation based on treatment for a service-connected disability requiring convalescence.  The Veteran filed a notice of disagreement with the determination in April 2010.  To date, no statement of the case has been issued.  Thus, this issue must be remanded to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC addressing the Veteran's claim of entitlement to a temporary total evaluation due to surgical or other treatment necessitating convalescence (hip surgery) for a service-connected disability.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal in this matter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


